OFFICE   OF THE   ATTORNEY    GENERAL     OF TEXAS
I
6uNmGMum
                                AUSTtN

--


     Honorable A, H.“Dunlap, Coamlsalormr
     Pee06 Ri+ar Compaot Co5111ission
     Hoard OS Kstar Englnaara
     Austin, Tar44
                                Oplnh HO. o-43
     DaarSir:                   Rat Whather the




                                                   th, you request our




                                           the pwohees of
                                          or out of moneys
                                       * R.B. 739, chap-
                                       ler Faeeion or th4
                                       , reletlng to 'ths
                               at, or do the provialons
                                 rnon's Panal Coda M

           gsr car with moneys appropriatedunder said
           H.B. 739.”
   IfonorablaA. R. Dunlap, Peg4   2


             Rg our OpInIon So. O-&928 addraarad to ycu md
  dated Ootobsr 24, 1942, ‘114 adrired         that th4 1ImItatIaar
  48 to traoalIng.sxp4naaacontained I"    n th4 rId4r to the
  departamntelapjkprintlon bill, 3.8. Ro. 423, Aote 47th
  Lagiilaturadid not 4pply to the appropri,atlon        m4da to
  the Pa404  Rlvar Compaot CommI44Ion, sitma       th4 lettsr
  appropriationwas mada in 4 aaparat.4      bill and did not
  contain auah a llmlt4tIa3. for thr Bmu4 r4s60111 as sat
  out In au]: raid Opinion No. O-4928, w4 ara of th4 opinlm
  that tbm Pa004 Rirar Oompaat Oonrmis4inn       is not limited
  to $75C..OO(as provId4d In tha rider to the davartz?4ntal
. appropriationbill, 9.B. MO. I?), Aots 17th Laf&obtusa)
  for tha purohasa at a gaasanger wtomobtla which may b4
  neosssary ror tha purpooo e oarrying out the pm~lslcas
  or Hous   RI11 No. 739, nato 47th Legislature,       rskdiin8
  to tha Pa004 RIrar Compaot Commls~lon.
                                          Yours very   truly
                                      .Al'TOKNEY
                                              QENERALOF TEXAS




   WRKrnw